        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 1 of 26



 1   NICHOLAS & TOMASEVIC, LLP
     Craig M. Nicholas (SBN 178444)
 2   Alex Tomasevic (SBN    245598)
     225 Broadway, 19th Floor
 3   San Diego, California 92101
     Tel: (619) 325-0492
 4   Fax: (619) 325-0496
     Email: cnicholas@nicholaslaw.org
 5   Email: atomasevic@nicholaslaw.org
 6   WINTERS & ASSOCIATES
     Jack B. Winters, Jr. (SBN 82998)
 7   Georg M. Capielo (SBN 245491)
     Sarah Ball (SBN 292337)
 8   8489 La Mesa Boulevard
     La Mesa, California 91942
 9   Tel: (619) 234-9000
     Fax: (619) 750-0413
10   Email: jackbwinters@earthlink.net
     Email: gcapielo@einsurelaw.com
11   Email: sball@einsurelaw.com
12   Attorneys for Plaintiff JULIE GRUNDSTROM,
     and on Behalf of the Class
13

14                      UNITED STATES DISTRICT COURT
15                    NORTHERN DISTRICT OF CALIFORNIA
16 JULIE GRUNDSTROM, Individually, Case No.:
   and as successor-in-interest to DR.
17 RICHARD I. APPLETON and on Behalf CLASS ACTION COMPLAINT FOR:
   of the Class;
18                                     (1) DECLARATORY RELIEF OR
                      Plaintiff,           JUDGMENT (CAL CIV CODE §§
19         vs.                             1060, ET SEQ.);
20   WILCO LIFE INSURANCE                  (2) DECLARATORY RELIEF OR
     COMPANY, an Indiana Corporation.          JUDGMENT (28 U.S.C. 2201, ET
21                                             SEQ.);
                       Defendant.
22                                         (3) BREACH OF CONTRACT;
23                                         (4) UNFAIR COMPETITION
                                               (BUSINESS AND PROFESSIONS
24                                             CODE §§ 17200, ET SEQ.)
25                                         (5) FINANCIAL ELDER ABUSE
26                                             DEMAND FOR JURY TRIAL
27

28

                               CLASS ACTION COMPLAINT
         Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 2 of 26



 1         Plaintiff JULIE GRUNDSTROM, individually and on behalf of DR.
 2   RICHARD I. APPLETON, and on Behalf of the class defined below, against
 3   Defendant WILCO LIFE INSURANCE COMPANY (“Wilco”) as follows:
 4                             I.     NATURE OF THE CASE
 5        1.      Wilco refuses to comply with mandatory provisions of the California
 6   Insurance Code as well as California common law regulating the lapse and
 7   termination of life insurance policies.
 8         2.     Since January 1, 2013, Wilco and other related entities have
 9   systematically and purposely failed to provide certain classes of policy owners,
10   insureds, assignees and others, proper notices of pending lapse or termination. Wilco
11   has failed to notify thousands of policy owners of their right to designate someone to
12   receive critical notices and information regarding life insurance, despite being
13   required to do so on an annual basis. All of these important safeguards are required
14   by, among other sources, California Insurance Code Sections 10113.71 and
15   10113.72.1 California law requires strict compliance with these safeguards, and
16   failure to comply with these safeguards requires payment of the policy proceeds, and
17   Wilco refuses to comply. Thomas v. State Farm Ins. Co., No. 18-cv-00728-BAS-
18   BGS, 2019 U.S. Dist. LEXIS 213860, at *24 (S.D. Cal. Dec. 10, 2019)(Order by
19   Judge Cynthia Bashant); Bentley v. United of Omaha Life Ins. Co., 371 F. Supp. 3d
20   723 (C.D. Cal. 2019)(Order by Judge Dolly M. Gee).
21         3.     As a result, Wilco has failed to properly administer policies, evaluate the
22   status of payments due under policies and pay claims to beneficiary for policies
23   improperly lapsed or terminated. Indeed, thousands of policy owners and beneficiary
24   have lost, and continue to lose, the benefit, value and security of their life insurance;
25   has been, and continue to be, forced into unnecessary reinstatements; and in many
26
27
     1
       Unless otherwise stated, all references to “Section 10113.71” and/or “10113.72”
      refer to California Insurance Code Sections 10113.71 and/or 10113.72. Sometimes
28    these will be collectively referred to as “The Statutes.”
                                               1
                                    CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 3 of 26



 1   instances have lost all reasonable access to any insurance at all. Ultimately,
 2   Defendant has robbed thousands of their customers and beneficiary of the investment
 3   in such policies, policy benefits as well as the security intended to be provided from
 4   such insurance.
 5         4.     The injury to Wilco’s customers and beneficiary continues today, with
 6   policyholders currently paying unnecessary or inflated premiums, or unknowingly
 7   suffering under improper forced “reinstatements” which diminish the value or
 8   conditions of the policies. And there are numerous policyholders whom Wilco told
 9   have no insurance, but whose policies are, unbeknownst to them, actually still in force
10   and in some situations with benefits being owed and unpaid.
11        5.      The Statutes were enacted to protect Californians and others, primarily
12   seniors and the ill, as well as the intended beneficiary of such individuals. The
13   Statutes were designed to prevent or lessen the possibility of unintended or
14   uninformed loss of valuable and necessary life insurance for just one missed payment
15   or resulting from a policyholders’ physical or mental infirmity. The Statutes were
16   written to codify existing law regarding lapse and termination of life insurance, which
17   required strict compliance with applicable law and policy provisions before
18   termination takes effect. The Statutes were also intended to standardize the
19   procedures used in all life insurance when a policyholder misses a premium payment
20   and when an insurer attempts to apply provisions of the policy that allow for lapse
21   and termination. These rules are also consistent with the strong public policy to give
22   all policy owners and insureds mechanisms to allow for secondary notices of lapse
23   and termination and overall to prevent unintended forfeitures.
24        6.      The Statutes were also designed specifically to deal with the unique
25   nature of life insurance. When a potential claim for benefits arises, the policy owner
26   and party responsible for payment of premiums is often the insured, and due to their
27   death, is no longer available to explain the circumstances related to any potential
28   lapse or termination of coverage. The Legislature also recognized that the beneficiary
                                             2
                                  CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 4 of 26



 1   is often unaware of the circumstances related to any lapse of coverage. Rather, the
 2   insurer is fully in control of the documentation and requirements for termination of
 3   coverage. As such, California requires strict compliance with all statutory and
 4   contractual provisions governing termination of an otherwise in-force policy
 5   regardless of the nonpayment of premium. In other words, no lapse or termination
 6   for failure to pay a premium is effective, and the policy remains in force even if
 7   premiums are unpaid, unless and until all statutory and contractual provisions are
 8   satisfied.
 9          7.    Plaintiff and Dr. Richard I. Appleton are victims of Wilco’s failures.
10   Plaintiff, as successor-in-interest to. DR. RICHARD I. APPLETON, and on behalf
11   of herself and others similarly situated brings this action to recover for the injuries
12   and damages resulting from these violations. Plaintiff also requests injunctive relief
13   intended to ensure Wilco’s future compliance with these important consumer
14   safeguards and to prevent the ongoing violation of these important statutes.
15                                     II.    PARTIES
16          8.    Plaintiff Julie Grundstrom is an individual and daughter of the insured:
17   Dr. Richard I. Appleton. Plaintiff was and has been a resident and citizen of
18   California at all relevant times. At all relevant times, Plaintiff has been the primary
19   beneficiary the life insurance policies insuring her father, Dr. Richard I. Appleton.
20          9.    Richard Appleton was Julie Grundstrom’s father. He died in California,
21   as a California resident and citizen, on September 27, 2018. Dr. Appleton was a
22   California resident and citizen at all times relevant. Dr. Appleton was the policy
23   owner and the sole named insured under the terms of the policy.
24          10.   Plaintiff pursues these claims and causes of action individually, on her
25   own behalf as the primary beneficiary the subject Policy, as Executor of the Estate of
26   Dr. Richard Appleton pursuant to California Code of Civil Procedure Sections
27   377.30, et. seq; as Decedent’s successor-in-interest in compliance with California
28   Code of Civil Procedure Section 377.32; and as a class representative. Filed herewith
                                             3
                                  CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 5 of 26



 1   as Exhibit “A” and incorporated herein by reference is Plaintiff’s Declaration
 2   pursuant to California Code of Civil Procedure Section 377.32. Plaintiff pursues
 3   these claims to the extent they are not held by Dr. Appleton. For purposes of this
 4   litigation, the Estate of Dr. Richard I Appleton is considered a citizen of the state of
 5   California. In each of these capacities, Ms. Grundstrom also pursues these claims on
 6   behalf of all other similarly situated. The Estate of Dr. Richard I. Appleton retains
 7   legal and/or equitable rights relative to the existence of the subject Policy.
 8          11.    Defendant Wilco Life Insurance Company is an Indiana Company doing
 9   business in California. It is registered to do business in California and is licensed by
10   the California Department of Insurance to sell life insurance here in California. From
11   2013 until the present Wilco was the insurer responsible for administering and
12   honoring the subject policy.
13                            III.    JURISDICTION AND VENUE
14         12.     This Court has original jurisdiction pursuant to 28 U.S.C. § 1332,
15   including under the Class Action Fairness Act. The matter in controversy, exclusive
16   of interest and costs, exceeds the sum or value of $75,000, and is between citizens of
17   different States. Also, the matter or controversy is a putative class action with over
18   100 class members and with over $5 million in controversy.
19          13.    Venue is proper in the Northern District of California pursuant to 28
20   U.S.C. Section 1391(b) through (d), because Defendant is authorized to conduct
21   business in this District and has intentionally availed itself of the laws and markets
22   within this District; does substantial business in this District; and is subject to
23   personal jurisdiction in this District. Plaintiff and Dr. Richard I. Appleton also
24   resided in this District at all times relevant.
25                  IV. THE ENACTMENT AND APPLICABILITY OF
                     INSURANCE CODE SECTIONS 10113.71 AND 10113.72
26
27          14.    In 2012, after extensive and open hearings and public consideration,
28   including with Wilco all other major insurance companies doing business in
                                                4
                                     CLASS ACTION COMPLAINT
           Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 6 of 26



 1   California, the California Legislature enacted Insurance Code Sections 10113.71 and
 2   10113.72, which instituted procedural requirements for the termination and lapse of
 3   life insurance policies. The Statutes were written to avoid unintended forfeitures of
 4   life insurance policies primarily being suffered by the elderly and the ill.        The
 5   Legislature found that there was a significant problem in California with the elderly
 6   abruptly losing insurance because they happened to miss a premium payment despite
 7   having faithfully and timely paid for many years.
 8           15.   Sections 10113.71 and 10113.72, in addition to other statutory
 9   provisions and laws in effect as of January 1, 2013, mandate that every life insurance
10   policy in or governed by California law, including policies that have issued, been
11   delivered, renewed, reinstated, converted or otherwise become subject to the
12   jurisdiction of California, shall contain a 60-day grace period and that the policy shall
13   remain in force during the grace period. Cal. Ins. Code § 10113.71(a).
14           16.   The provisions further require that before an individual life insurance
15   policy governed by California law is lapsed or terminated for nonpayment of
16   premium, a 30-day written notice of pending lapse or termination must be mailed not
17   only to the policyholder, but also to any additional person who had been designated
18   to receive such notice, as well as any person having any interest in the policy. Cal.
19   Ins. Code § 10113.72(c).
20           17.   The provisions also mandate that the insurer, on an annual basis, as well
21   as during any application process, notify the policy owner of his or her right to
22   designate additional notice recipients.
23           18.   Finally, the statutes mandate that no lapse or termination is effective
24   unless all of the provisions are strictly complied with.
25           19.   The provisions are applicable individually and severally to all life
26   insurance policies governed by California law.
27   ///
28   ///
                                             5
                                  CLASS ACTION COMPLAINT
     Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 7 of 26



 1     20.   More specifically, Section 10113.71 reads as follows:
 2                § 10113.71 Grace Period; Notice of pending lapse and
             termination of policy; Mailing requirement
 3
                   (a) Every life insurance policy issued or delivered in this
 4           state shall contain a provision for a grace period of not less than
             60 days from the premium due date. The 60-day grace period
 5           shall not run concurrently with the period of paid coverage. The
             provision shall provide that the policy shall remain in force
 6           during the grace period.
 7                 (b) (1) A notice of pending lapse and termination of a life
             insurance policy shall not be effective unless mailed by the
 8           insurer to the named policy owner, a designee named pursuant to
             Section 10113.72 for an individual life insurance policy, and a
 9           known assignee or other person having an interest in the
             individual life insurance policy, at least 30 days prior to the
10           effective date of termination if termination is for nonpayment of
             premium.
11
                   (2) This subdivision shall not apply to nonrenewal.
12
                  (3) Notice shall be given to the policy owner and to the
13           designee by first-class United Sates mail within 30 days after a
             premium is due and unpaid. However, notices made to assignees
14           pursuant to this section may be done electronically with the
             consent of the assignee.
15
                   (c) For purposes of this section, a life insurance policy
16           includes, but is not limited to, an individual life insurance
             policy and a group life insurance policy, except where
17           otherwise provided.
18           Next, Section 10113.72 says:
19                § 10113.72 Right to designate person to receive notice of
             lapse or termination of policy for nonpayment of premium;
20           Right to change designation; Notice of lapse or termination
21                  (a) An individual life insurance policy shall not be issued
             or delivered in this state until the applicant has been given the
22           right to designate at least one person, in addition to the applicant,
             to receive notice of lapse or termination of a policy for
23           nonpayment of premium. The insurer shall provide each
             applicant with a form to make the designation. That form shall
24           provide the opportunity for the applicant to submit the name,
             address, and telephone number of at least one person, in
25
             addition to the applicant, who is to receive notice of lapse or
26           termination of the policy for nonpayment of premium.
27                 (b) The insurer shall notify the policy owner annually of the
             right to change the written designation or designate one or more
28
                                        6
                             CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 8 of 26



 1                 persons. The policy owner may change the designation more
                   often if he or she chooses to do so.
 2
                         (c) No individual life insurance policy shall lapse or be
 3                 terminated for nonpayment of premium unless the insurer, at
                   least 30 days prior to the effective date of the lapse or
 4                 termination, gives notice to the policy owner and to the person or
                   persons designated pursuant to subdivision (a), at the address
 5                 provided by the policy owner for purposes of receiving notice of
                   lapse or termination. Notice shall be given by first-class United
 6                 States mail within 30 days after a premium is due and unpaid.
 7           21.   These Statutes are regulatory in nature and contain no grandfather
 8   provisions limiting their application only to policies first issued or delivered after
 9   January 1, 2013. Rather, they apply to all policies still in existence as of January 1,
10   2013.
11           22.   These provisions were intended to standardize the procedures and
12   notices used by life insurers to terminate policies. The Statutes further codified long-
13   standing California law and policy regarding the State’s desire to protect
14   policyholders and beneficiaries from loss of insurance resulting from the failure, e.g.,
15   to pay a single premium after years of timely payments. These provisions,
16   individually and collectively, were intended to apply to policies in force as of January
17   1, 2013 and thereafter, including those policies that would come within the
18   jurisdiction of the state and regardless of the date of any original issuance.
19           23.   The principal supporters of the legislation were groups representing the
20   elderly and the retired as well as constituents dealing with health concerns. There was
21   no substantive opposition to the legislation during its drafting. Rather, the insurance
22   industry supported these new provisions and accepted that the goal and purpose of
23   the legislation was legitimate and in the best interest of their policyholders and
24   beneficiaries. Prior to enactment, there was never a public or private dispute that the
25   enactment of provisions codifying a contractual right to a 30-day written notice, a 60-
26   day grace period, and an annual right to designate was within the proper exercise of
27   California’s regulatory authority.     Furthermore, after repeated review, it was
28   determined that enactment of these provisions would have no substantial fiscal or
                                             7
                                  CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 9 of 26



 1   economic ill effect. It was determined that these Statutes support a strong public
 2   policy to safeguard consumers’ investment in life insurance, and the safety blanket
 3   that insurance provides.
 4                         V.    WILCO’S VIOLATIONS OF LAW
 5         24.    In 2012, Defendant was made fully aware of the drafting and enactment
 6   of these provisions. And through its own lobbying groups and regulatory advisors,
 7   Defendant understood how and in what fashion The Statutes would apply.
 8         25.    Despite early knowledge of the Statutes and their mandates, since
 9   January 1, 2013, Defendant has failed to comply with the Statutes.
10         26.    Wilco’s failure to comply with these provisions has resulted in, amongst
11   other impacts, the improper lapse, termination, and/or forced reinstatement of
12   policies, the loss of the capacity of policyholders to be insured, the denial of actual
13   claims, and the loss of millions, or perhaps billions, in insurance benefits that
14   Defendant has no illegally retained. Plaintiff and her family have suffered, and
15   continue to suffer various forms of injury and loss including injury from an improper
16   lapse, improper requirement of reinstatement and termination, and from Defendant’s
17   failure to reinstate coverage or otherwise pay the benefits due.
18        27.     Plaintiff is informed and believes that the failure of Defendant to comply
19   with The Statutes as well as the resulting injuries and damages continue to this day
20   for many Californians.
21                VI.    PLAINTIFF’S POLICY, LAPSE TERMINATION,
                             AND DENIAL OF REINSTATEMENT
22

23         28.    In or before 1991, DR. RICHARD I. APPLETON purchased, from or in
24   California, a flexible premium adjustable life insurance policy (the “Policy” or
25   “Subject Policy”) from United Presidential Life Insurance Company, which was later
26   fully acquired and subsumed by Conseco Life Insurance Company, , along with the
27   Subject Policy and all of its obligations (Policy No.010336622). In 2017, Conseco
28   Life Insurance Company changed their name to Wilco Life Insurance Company. As
                                             8
                                  CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 10 of 26



 1   of January 1st, 2013 and at all times thereafter, Defendant was responsible for all
 2   contractual and statutory obligations associated with the Policy.
 3            29.   The copy of the Subject Policy, Policy No. 010336622, attached as
 4   Exhibit “B” to this complaint is an incomplete copy of the policy. A full and complete
 5   copy of the Policy is in the possession of Defendant. The Policy was purchased in
 6   California, was issued and delivered in California, and premiums were all paid from
 7   California such that it was and continues to be governed by the laws of the State of
 8   California including but not limited to The Statutes. The purpose of this policy was
 9   to protect Dr. Richard I. Appleton and his family. From January of 2013 the Policy
10   named Plaintiff as the beneficiary.
11        30.       The value of the policy is $500,000 or more and names Plaintiff as the
12   primary beneficiary. The terms of the Policy state, “The beneficiary named in the
13   application will receive the proceeds upon death of the insured”. See Exhibit “B”.
14   The Policy had a flexible premium, and at the time of lapse was approximately
15   $21,000 per quarter. The Policy provides a 61 day grace period and states the insurer
16   will provide written notice “31 days prior to the end of the grace period” to the
17   owner’s last address and to any assignee of record. Exhibit “B”.
18        31.       Despite the application of California law, and the express terms of the
19   Policy Defendant did not provide a 30 day notice to Plaintiff JULIE GRUNDSTROM
20   or to DR. RICHARD I. APPLETON prior to termination of the policy. Plaintiff is
21   informed and believes that these failures were part of a general business practice of
22   Wilco of ignoring and misapplying Sections 10113.71 and 10113.72, and the express
23   language of its policies.
24            32.   Dr. Appleton made his quarterly premium every quarter for over 25
25   years.     In the years preceding termination, and especially in the few months
26   beforehand, Dr. Richard I. Appleton became very ill. Despite this illness, Dr.
27   Appleton took great care to pay his premiums, even as they dramatically increased.
28
                                              9
                                   CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 11 of 26



 1   At all times Dr. Richard I. Appleton was financially capable of paying all premiums
 2   due and was desirous of maintaining the policy.
 3            33.    Sometime in or around May 2018, Plaintiff, with the permission of Dr.
 4   Appleton, called Wilco to confirm the next premium due date and amount. Wilco
 5   informed Plaintiff that the next premium was due on August 8, 2018 and gave her the
 6   premium amount. Several weeks later, Plaintiff called Wilco again, and confirmed,
 7   through the automated system, that the next premium was due on August 8, 2018.
 8   However, on July 17, 2018, Wilco sent Dr. Appleton a letter indicating his policy had
 9   lapsed as of July 14, 2018. In response, Dr. Appleton sent a check dated July 22,
10   2018 for the indicated amount, which was cashed by Wilco. On August 6, 2018, Dr.
11   Appleton again contacted Wilco to confirm the check had been cashed and that his
12   policy was still in force. In response, Wilco refunded Dr. Appleton’s premium. The
13   July 16, 2018 termination letter from Wilco invited Dr. Appleton to apply for
14   reinstatement, however, at this time Dr. Appleton was terminally ill with stage four
15   prostate cancer, and incapable of qualifying for reinstated coverage. Dr. Appleton
16   passed away on September 27, 2018. The attempted termination of the Policy in
17   2018 was legally ineffective leaving the policy in force at the time of Dr. Appleton’s
18   death.
19        34.       At no point relevant to this matter has Defendant, in any fashion,
20   complied with or attempted to comply with the provisions of Sections 10113.71 or
21   10113.72 regarding the subject policy. No notice to the insured, or the designee was
22   provided for the alleged lapse or termination of the policy in 2018.
23        35.       Defendant also violated Section 10113.72 by failing to provide notice of
24   a right to designate an alternative notice recipient. As such, termination of the policy
25   was ineffective and the policy remained in force at the time of Dr. Appleton’s death.
26   This termination not only violated the terms of the California Insurance Code, but
27   also constituted a material breach of the contract. As described below, these breaches
28   left Dr. Appleton purportedly uninsured, without access to the ongoing benefits of
                                              10
                                   CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 12 of 26



 1   the Policy he had diligently paid for decades. Plaintiff, as the primary beneficiary
 2   has also suffered injury and loss resulting from this improper and ongoing repudiation
 3   of the policy, in the form of lost proceeds.
 4         36.    Due to each and every violation of these Statutes, the lapse and
 5   termination of the Policy was void and ineffective Defendant failed to substantially,
 6   let alone strictly, comply with any of the mandates of Sections 10113.71 or 10113.72.
 7   As such, the Policy was not legally terminated and was in full force at the time of Dr.
 8   Appleton’s death. The failure to comply with these provisions was, and remains, a
 9   material breach of the Policy.
10                          VII. CLASS ACTION ALLEGATIONS
11         37.    Plaintiff is informed and believes that Defendant has not, since at least
12   January 1, 2013, properly complied with the provisions of Insurance Code Sections
13   10113.71 and/or 10113.72. Since that time, Defendant has failed and continues to fail
14   to provide these protections to policy owners, assignees and, where applicable, to
15   their beneficiaries.
16         38.    Plaintiff contends that the handling of the Policy is and was consistent
17   with Defendant’s standardized policies and procedures which consists of Defendant’s
18   systematic and intentional failure to provide a class of policy owners the protections
19   afforded by Sections 10113.71 and 10113.72.
20         39.    As a matter of standard policy or standard operating procedure,
21   Defendant has not, since at least January 1, 2013, provided or utilized compliant
22   notices of pending lapse and or termination consistent with the provisions of
23   California law and in particular Sections 10113.71 and 10113.72 for many insureds.
24         40.    Since at least January 1, 2013, has not utilized the provisions of Ins.
25   Code Sections 10113.71 and 1003.72 to determine the effectiveness of any attempted
26   termination of the policy and as such Defendant has caused, and continues to cause
27   injury and damage to policy owners, beneficiaries, and persons of interest intended
28   to be protected by Sections 10113.71 and 10113.72 or has otherwise harmed same
                                             11
                                  CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 13 of 26



 1   and will continue to do so into the future unless enjoined or prohibited in some
 2   fashion.
 3         41.    Plaintiff brings this action on behalf of all members of the following
 4   proposed class:
 5         The Class:
 6         All past, present, and future owners or beneficiaries of Defendant’s
           individual life insurance policies in force on or after January 1, 2013
 7         and governed by Sections 10113.71 and/or 10113.72, where the
           policies underwent or will undergo lapse, termination, and/or
 8         reinstatement without Defendant first providing written notice of and
           an actual 60-day grace period, a 30-day notice of pending lapse and
 9         termination, and/or an annual notice of a right to designate at least one
           other person to receive notice of lapse or termination of a policy for
10         nonpayment of premium.

11         The Elder Abuse Sub-Class:
12        All members of the Class defined above who were also 65 years of age
          or older at the time the policy lapse or terminated.
13

14        42.     Subject to additional information obtained through further investigation
15   and discovery, the foregoing class definition may be expanded or narrowed by
16   amendment or amended complaint or at the time of moving for class certification.
17   Specifically excluded from the proposed Class is the Judge assigned to this action,
18   and any member of the Judge’s immediate family.
19        43.     Defendant’s conduct has imposed a common injury and/or harm on all
20   class members. Defendant has acted, and has refused to act, on grounds generally
21   applicable to the class members, which makes final injunctive relief with respect to
22   each claim as a whole appropriate.
23         44.    Plaintiff will and do faithfully represent, and are members, in their
24   representative capacity and as individuals, of the Class.
25        45.     Numerosity. The members of the Class and sub-class are so numerous
26   that their individual joinder is impracticable. Plaintiff is informed and believes, and
27   on that basis alleges, that the proposed Class and sub-class contains thousands and
28   perhaps tens-of-thousands of members. The precise number of members is unknown
                                             12
                                  CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 14 of 26



 1   to Plaintiff. The true number of members is known or ascertainable by Defendant,
 2   as are their identities. Thus, Class members may likely be notified of the pendency
 3   of this action by first class mail, electronic mail, and/or by published notice.
 4        46.     Existence and Predominance of Common Questions and Answers of
 5   Law and Fact. There is a well-defined community of interest in the questions and
 6   answers of law and fact involved affecting class members. The questions and
 7   answers of law and fact common to the class and sub-class predominate over
 8   questions and answers affecting only individual class members, including, but not
 9   limited to, the following:
10                       a.       Whether Sections 10113.71 and 10113.72, in whole or in
11                part, apply to Defendant’s life insurance policies.
12                       b.       Has Defendant violated and does it continue to violate the
13                provisions of Sections 10113.71 and 10113.72?
14                       c.       Whether Defendant’s life insurance policies has been
15                ineffectively lapsed or terminated or subsequently been unnecessarily
16                modified through reinstatement.
17                       d.       Whether Defendant is required to provide grace periods,
18                timely and proper written notices of pending lapse or pending
19                termination, and to provide policyholders a right to designate as set forth
20                in Section 10113.72.
21                       e.       Should the Court invalidate improper lapses, terminations,
22                and/or reinstatements of policies that resulted from Defendant’s failure
23                to comply with the Insurance Code?
24                       f.       Should Defendant be required to make payments to
25                beneficiaries of Policies where the insured has died and the policy was
26                lapsed or terminated in violation of Sections 10113.71 or 10113.72?
27                       g.       Whether Defendant knew or should have known that their
28                conduct was directed to one or more persons aged 65 or older.
                                               13
                                    CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 15 of 26



 1         47.    Typicality. Plaintiff’ claims are typical of the claims of the members of
 2   the Class and sub-class because Plaintiff and each member of the Class and sub-class
 3   were victims of the same statutory violations. Further, Plaintiff’s claims are typical
 4   of the claims of her fellow Class members, which all arise from the same operative
 5   facts involving the Defendant’s unlawful violations of Sections 10113.71 and
 6   10113.72.
 7         48.    Adequacy of Representation. Plaintiff will fairly and adequately protect
 8   the interests of the Class and sub-class.      Plaintiff has retained counsel highly
 9   experienced in handling class action litigation, including that which involves
10   consumer protection from unfair insurance business practices, and Plaintiff intends
11   to prosecute this action vigorously. Plaintiff has no interest adverse or antagonistic
12   to that of the Class.
13         49.    Superiority. A class action is a superior method for the fair and efficient
14   adjudication of this controversy. The damages or other financial detriment suffered
15   by individual Class members are relatively small compared to the burden and expense
16   that would be expended by individual litigation of their claims against Defendant. It
17   would thus be virtually impossible for Class members, on an individual basis, to
18   obtain effective redress for the wrongs done to them. Furthermore, even if Class
19   members could afford such individualized litigation, the court system could not.
20   Individualized litigation would create the danger of inconsistent or contradictory
21   judgments arising from the same set of facts. Individualized litigation would also
22   increase the delay and expense to all parties and the court system from the issues
23   raised by this action. The class action device provides the benefit of adjudication of
24   these issues in a single proceeding, economies of scale, and comprehensive
25   supervision by a single court, and presents no unusual management difficulties under
26   the circumstances. Moreover, many Class members remain unaware of their rights
27   and without this Class action, would remain unaware of their rights and benefits.
28
                                             14
                                  CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 16 of 26



 1            50.    In the alternative, the Class and sub-class may also be certified because:
 2                   (a)    The prosecution of separate actions by individual Class members
 3            would create a risk of inconsistent or varying adjudication with respect to
 4            individual Class members that would establish incompatible standards of
 5            conduct for the Defendant;
 6                   (b)    The prosecution of separate actions by individual class members
 7            would create a risk of adjudications with respect to them that would, as a
 8            practical matter, be dispositive of the interests of other Class members not
 9            parties to the adjudications, or would substantially impair or impede their
10            ability to protect their interests; and/or
11                   (c)    Defendant has acted or refused to act on grounds generally
12            applicable to the Class, thereby making appropriate final declaratory and/or
13            injunctive relief with respect to the members of the Class as a whole.
14            51.    Unless the Class (including the sub-class) is certified, Defendant will
15   retain monies received because of its conduct taken against the class members and
16   Plaintiff. Unless a Class-wide injunction is issued, Defendant will continue to
17   commit the violations alleged and members of the Class will continue to be harmed.
18            52.    Plaintiff knows of no difficulty likely to be encountered in the
19   management of this litigation that would preclude its maintenance as a Class Action.
20   Because the action is brought as a Class Action, the Court need only apply a single
21   set of California laws as they relate to Defendant’s violation of Sections 10113.71
22   and 10113.72.
23            53.    Plaintiff has incurred, and will incur, expenses for attorney’s fees and
24   costs in bringing this action. These attorney’s fees and costs are necessary for the
25   prosecution of this action and will result in a benefit to each of the members of the
26   class.
27

28
                                                15
                                     CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 17 of 26



 1
                             VIII. FIRST CAUSE OF ACTION
 2
                    FOR DECLARATORY JUDGMENT OR RELIEF
 3                       (CAL CIV. CODE § 1060 ET SEQ.)
 4     (By Plaintiff, individually and as successor-in-interest to DR. RICHARD I.
                APPLETON and on Behalf of the Class and Sub-Class)
 5

 6         54.    Plaintiff incorporates by reference each and every allegation contained
 7   above.
 8         55.    Under California law, “[a]ny person interested under a written
 9   instrument…or under a contract, or who desires a declaration of his or her rights or
10   duties with respect to another…may, in cases of an actual controversy relating to the
11   legal rights and duties of the respective parties,” may maintain a complaint or cross
12   complaint “for a declaration of his or her rights and duties.” Furthermore, he or she
13   “may ask for a declaration of rights or duties, either alone, or with other relief, and
14   the court may make a binding declaration of these rights or duties, whether or not
15   further relief is or could be claimed at the time.” (Cal. Civ. Code § 1060.)
16         A.     Basis for Relief
17        56.     On January 1, 2013, the California Insurance Code was amended by
18   Sections 10113.71 and 10113.72. The provisions of The Statutes were immediately,
19   and thereafter, read into all in-force policies regardless of the date of issuance.
20        57.     These statutes and amendments to the California Insurance Code were
21   intended to and do regulate the lapse and termination procedures arising from the
22   nonpayment of premiums which may occur from the date of enactment and thereafter.
23         58.    The amendments were not intended to relieve or waive a policyholder’s
24   continuing obligation to pay premiums but operated to keep the policy in force until
25   the policy was properly lapsed or terminated consistent with the statutory provisions
26   which were incorporated into the terms of the policy by law. Each of these statutory
27   requirements were intended to stand alone.
28
                                              16
                                   CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 18 of 26



 1         59.    Forfeiture provisions for nonpayment of premium for life insurance
 2   policies are strictly construed against lapse or termination and California law
 3   disfavors forfeiture of insurance. Forfeitures “are often the means of great oppression
 4   and injustice” and “the courts should be liberal in construing the transaction in favor
 5   of avoiding a forfeiture.” (Ins. Co. v. Norton (1978) 96 U.S. 234, 242.) “Forfeiture
 6   of a policy will be avoided on any reasonable showing.” Klotz v. Old Line Life Ins.
 7   Co. of Amer., 955 F.Supp. 1183, 1188 (N.D. Cal. 1996).
 8         B.     There is an Actual Controversy Requiring a Declaration of Rights
                  and Duties
 9

10         60.    An actual controversy has arisen and now exists between Plaintiff and
11   Defendant concerning their respective rights and duties under the California
12   Insurance Code and the Policy. Plaintiff contends Sections 10113.71 and 10113.72
13   apply to the Subject Policy as well as all of Defendant’s California life insurance
14   policies in force as of or after January 1, 2013, including any policies that were
15   renewed in California on or after January 1, 2013. Plaintiff also contends these
16   Statutes govern the manner and procedure in which life insurance policies can legally
17   be lapsed or terminated as of January 1, 2013, and thereafter. Defendant contends
18   and acts as if the Statutes do not apply to these policies.
19         61.    Plaintiff desires a judicial determination of rights and duties, and a
20   declaration or judgment that Sections 10113.71 and 10113.72 applied as of January
21   1, 2013, to Defendant’s California policies in force as of or at any time after January
22   1, 2013, including the Subject Policy.
23         62.    A judicial declaration would advise insureds and their beneficiaries like
24   Plaintiff of their rights, and would advise Defendant of its duties to Plaintiff and to
25   Class members concerning policyholders' rights to designate individuals to receive
26   notices of pending lapse and termination and the right to receive notice of, and the
27   ability to properly utilize, the legally required grace period. A judicial declaration is
28   also necessary to determine the validity of any unnecessary reinstatements obtained,
                                              17
                                   CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 19 of 26



 1   to determine whether policies were legally in force at the times of deaths of insureds,
 2   and to determine whether beneficiaries were wrongfully denied payment of benefits
 3 under their policies.
 4                   IX. SECOND CAUSE OF ACTION

 5         FOR DECLARATORY JUDGMENT OR RELIEF (FEDERAL
        DECLARATORY JUDGMENT ACT – 28 U.S.C. §§ 2201, ET SEQ.)
 6
       (By Plaintiff, individually and as successor-in-interest to DR. RICHARD I.
 7              APPLETON and on Behalf of the Class and Sub-Class)

 8         63.    Plaintiff incorporates by reference each and every allegation contained
 9   above.
10         64.    Under federal law, “[i]n a case of actual controversy within its
11   jurisdiction, … any court of the United States … may declare the rights and other
12   legal relations of any interested party seeking such declaration, whether or not further
13   relief is or could be sought. Any such declaration shall have the force and effect of a
14   final judgment and shall be reviewable as such.” (28 U.S.C. 2201; Fed. Rule Civ.
15   Proc., Rule 57).
16         65.    Here, an actual controversy has arisen and now exists between Plaintiff
17   and Defendant within this Court’s jurisdiction concerning the parties’ respective
18   rights, duties, and legal relations under the California Insurance Code and the Policy.
19   Plaintiff contend Sections 10113.71 and 10113.72 apply to the Subject Policy and all
20   of Defendant’s California life insurance policies in force as of or after January 1,
21   2013, including any policies that were renewed in California on or after January 1,
22   2013. Plaintiff also contend these Statutes govern the manner and procedure in which
23   life insurance policies can legally be lapsed or terminated as of January 1, 2013, and
24   thereafter. Defendant contend and acts as if Sections 10113.71 and 10113.72 do not
25   apply to many categories of their policies, such as Plaintiff’s Policy.
26         66.    Plaintiff hereby seek a judicial determination of rights and duties, and a
27   declaration or judgment that Sections 10113.71 and 10113.72 applied as of January
28
                                             18
                                  CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 20 of 26



 1   1, 2013, to Defendant’s California policies in force as of or at any time after January
 2   1, 2013, including Plaintiff’s Policy.
 3         67.     A judicial declaration would advise insureds and their beneficiaries like
 4   Plaintiff of their rights, and would advise Defendant of its duties to Plaintiff and to
 5   Class members concerning policyholders' rights to designate individuals to receive
 6   notices of pending lapse and termination and the right to receive notice of, and the
 7   ability to properly utilize, the legally required grace period. A judicial declaration is
 8   also necessary to determine the validity of any unnecessary reinstatements obtained,
 9   to determine whether policies were legally in force at the times of deaths of insureds,
10   and to determine whether beneficiaries were wrongfully denied payment of benefits
11   under their policies.
12                           X.     THIRD CAUSE OF ACTION

13                                BREACH OF CONTRACT

14     (By Plaintiff, Individually and as successor-in-interest to DR. RICHARD I.
                 APPLETON and on Behalf of the Class and Sub-Class)
15         68.     Plaintiff incorporates by reference each and every allegation contained
16   above.
17         69.     Defendant breached and continue to breach the express terms of their
18   life insurance policies, including Plaintiff’s Policy, as well as the statutory mandates
19   regarding such policies, by, amongst other things:
20               (a)     Failing to include in such policies and failing to provide accurate
21         30-day written notice of pending lapse or termination;
22               (b)     Failing to provide proper notice to policyholders on an annual
23         basis of the policyholders' right to designate individuals to receive notices of
24         pending lapse or termination;
25               (c)     Lapsing or terminating policies without strictly complying with
26         the terms of the policies;
27   ///
28   ///
                                             19
                                  CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 21 of 26



 1               (d)         Refusing to pay benefits to beneficiaries, despite knowledge and
 2         information that Defendant had not strictly complied with the terms of the
 3         policies;
 4               (e)         Improperly requiring reinstatement of policies that had not lapsed
 5         or terminated and which were not required or were not subject to reinstatement;
 6               (f)         By failing to pay benefits or claims;
 7               (g)         By failing to provide the notices required by the policy; and
 8               (h)         By failing to apply the applicable law to the insurance contract.
 9         70.         Under the terms of this Policy and consistent with laws of California,
10   Plaintiff was entitled to sufficient written notice prior to the effectuation of any lapse
11   or termination for non-payment. Wilco sent no such notice and, thus, breached the
12   insurance contract by failing to provide the mandatory protection.
13         71.         All of the aforementioned conduct, individually and collectively,
14   constitutes material unexcused breaches of the policies. To the extent any contractual
15   obligations, duties, or conditions are imposed on policyholders or on beneficiaries,
16   those obligations, duties, and conditions have been waived and/or have been excused
17   due to Defendant’s material breaches. After each material breach, each policy owner
18   was thus excused from the further tendering of premiums and from any further
19   performance under the terms of the policy, including but not limited to the acceptance
20   of any offer by Wilco of any reinstatement or modification to the policy.
21         72.         Defendant’s conduct caused injury upon the false, wrongful and
22   inadequate termination of coverage devaluing the policy and subsequently caused
23   injury in fact through the further denial of an ability to resume coverage, and
24   ultimately in refusing to pay the claim. Plaintiff and their fellow class members
25   suffered harm through the loss of coverage, the loss of peace of mind related to the
26   existence of coverage, and the capacity to utilize the years of investment in the
27   wrongfully lapsed and terminated policy.
28
                                                 20
                                      CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 22 of 26



 1         73.    To the extent any policyholders and/or beneficiaries have failed to
 2   comply with any payment conditions or other conditions for the continuation of
 3   insurance, Defendant are estopped to assert such conditions due to their conduct and
 4   material breaches. Yet, Defendant have done so with respect to Plaintiff and
 5   members of the Class and sub-class.
 6         74.    In California, the measure of damage for material breach of a life
 7   insurance policy is set as the “sum or sums payable in the manner and at the times as
 8   provided in the policy to person entitled thereto.” Cal. Ins. Code § 10111.
 9         75.    As a legal and proximate result of the conduct described herein, the class
10   and sub-class have suffered direct and foreseeable economic damages, including loss
11   of policy benefits, and allowed interest under the terms of the policy and the law, in
12   a nature and amount to be proven at the time of trial.
13                         XI.    FOURTH CAUSE OF ACTION
14                UNFAIR COMPETITION (CALIFORNIA BUSINESS
                     & PROFESSIONS CODE §§ 17200, ET SEQ.)
15
       (By Plaintiff, individually and as successor-in-interest to DR. RICHARD I.
16              APPLETON and on Behalf of the Class and Sub-Class)
17         76.    Plaintiff incorporate by reference each and every allegation contained
18   above.
19         77.    California Business and Professions Code Sections 17200, et. seq.
20   (“UCL”) prohibit any unlawful, unfair, deceptive, or fraudulent business practice.
21         78.    Defendant committed “unlawful” acts under the UCL by violating and
22   continuing to violate Sections 10113.71 and 10113.72, including by failing to provide
23   Dr. Appleton an annual notice of his right to designate a third party to receive notices
24   of pending lapse or termination of coverage.
25         79.    Plaintiff’s policy as well as Policies which have allegedly been lapsed
26   and/or terminated are still in force and are payable or subject to continuation of
27   insurance. Because of Wilco’s violations of the California Insurance Code, Wilco’s
28   attempted terminations or lapses of policies like the Subject Policy were illegal and
                                             21
                                  CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 23 of 26



 1   ineffective. The policies, in other words, remain in force and subject to payment of
 2   the benefit. Wilco’s failure to comply with the statutory terms has not effectively
 3   terminated any policy, and Plaintiff and their fellow class members all remain in an
 4   ongoing valid contractual relationship with Wilco.
 5         80.      Wilco’s unlawful practices also included and continue to include
 6   Defendant’s ongoing concealment that Sections 10113.71 and 10113.72 apply to a
 7   class or classes of life insurance in force on or after January 1st, 2013. .
 8         81.      The unlawful and unfair business practices described above have
 9   proximately caused harm and injuries to Plaintiff, the class, and to the general public
10   in the form of lost money and property. The money lost by the class includes the
11   policy benefits that Wilco is withholding as well as the premiums that it wrongfully
12   collected.
13         82.      Pursuant to California’s UCL, Plaintiff, the general public, and the
14   members of the Class and sub-class are entitled to restitution of the money or property
15   acquired by Defendant by means of such business practices, in amounts yet unknown,
16   but to be ascertained at trial. Examples of this lost money acquired illegally by
17   Defendant include un-refunded premiums, withheld benefits, and diminution of value
18   of policies.
19         83.      Defendant continues to this day to ignore or otherwise violate The
20   Statutes, continuing to rob owners and beneficiaries, like Plaintiff, of their lawfully-
21   owned policies and benefits. As such, and pursuant to California’s UCL, Plaintiff
22   and the members of the class and sub-class and the general public are also entitled to
23   injunctive relief, including public injunctive relief, against Defendant’s ongoing
24   business practices.
25         84.      If Defendant is not enjoined from engaging in the unlawful business
26   practices described above, Plaintiff, the class and sub-class, and the general public
27   will be irreparably injured.
28
                                               22
                                    CLASS ACTION COMPLAINT
        Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 24 of 26



 1         85.     Plaintiff, the general public, and the members of the class and sub-class
 2   have no plain, speedy, and adequate remedy at law.
 3         86.     Plaintiff’ success in this action will result in the enforcement of
 4   important rights affecting the public interest by conferring a significant benefit upon
 5   the general public.
 6         87.     Private enforcement of these rights is necessary as no public agency has
 7   pursued enforcement and the interests Plaintiff seek to protect are for the benefit of
 8   the general public. Plaintiff is therefore entitled to an award of attorneys’ fees and
 9   costs of suit pursuant to, among others, California’s UCL, the Common Fund
10   doctrine, the Public Benefit Doctrine, and California Code of Civil Procedure Section
11   1021.5.
12                            XII.     FIFTH CAUSE OF ACTION
13        FINANCIAL ELDER ABUSE (CAL WELF. & INST. CODE § 15610.30)
14       (By Plaintiff as successor-in-interest to DR. RICHARD I. APPLETON and
                            on Behalf of the Class and Sub-Class)
15

16       88.     Plaintiff incorporate by reference each and every allegation contained
17   above.
18       89.     Plaintiff bring this claim in her representative capacity as successor-in-
19   interest to DR. RICHARD I. APPLETON, and also on behalf of all members of the
20   elder abuse sub-class.
21       90.     By way of its actions described above, Wilco has taken, hidden,
22   appropriated, obtained, or retained Plaintiff and her fellow sub-class members’
23   money or property and/or assisted in the taking, hiding, appropriating, obtaining, or
24   retaining of said money or property—namely, the life insurance policies which
25   Wilco improperly terminated as well as the benefits associated with those policies
26   and which Wilco has withheld and continues to withhold to this day.
27       91.     Dr. Richard I. Appleton, and the fellow sub-class members were each 65
28   or older at all relevant times, including at the time of Wilco’s purported termination
                                             23
                                  CLASS ACTION COMPLAINT
       Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 25 of 26



 1   of the subject policies as well as at the time Wilco should have, but failed to, pay the
 2   policy benefits owed.
 3      92.    Wilco took, hid, appropriated, obtained, or retained this money or property
 4   for a wrongful use or with the intent to defraud Dr. Richard I. Appleton, and the
 5   fellow sub-class members.
 6      93.    Wilco knew or should have known that its conduct was likely to be harmful
 7   to Dr. Richard I. Appleton and the fellow sub-class members.
 8      94.    As a direct result of Wilco’s actions, Dr. Richard I. Appleton and the fellow
 9   sub-class members were harmed in an amount to be determined at trial. Wilco’s
10   conduct was a substantial factor in causing that harm.
11      95.    Plaintiff thus, as successor-in-interest to Dr. Richard Appleton, and all
12   other members of the elder abuse sub-class, seeks compensatory damages and all
13   other remedies otherwise provided by law in an amount to be proven at trial, as well
14   as reasonable attorney’s fees and costs under California Welfare and Institutions
15   Code Section 15657.5.
16      96.    Furthermore, Wilco, in committing the acts described above, is guilty of
17   recklessness, oppression, fraud, or malice in the commission of the financial abuse
18   thereby entitling Plaintiff, as successor-in-interest to Dr. Richard Appleton, and the
19   sub-class to an award of punitive damages
20                             XII. PRAYER FOR RELIEF
21        Plaintiff pray for relief against Defendant as follows:
22        1. For certification of this action as a Class Action;
23        2. A declaration of Plaintiff's and the Class’ rights pursuant to the insurance
24            policies issued by Defendant and a declaration that Defendant has violated
25            The Statutes;
26        3. For an injunction to issue against Defendant stopping and remedying the
27            ongoing violation of The Statutes, including public injunctive relief;
28        4. For economic damages according to proof where available;
                                             24
                                  CLASS ACTION COMPLAINT
       Case 3:20-cv-03445-LB Document 1 Filed 05/21/20 Page 26 of 26



 1         5. Fore restitution where available;
 2         6. For treble relief under Cal. Civ. Code § 3345;
 3         7. For interest where available;
 4         8. For attorneys’ fees and all litigation costs and expenses where available;
 5            and
 6         9. For such other and further relief as this Court deems just and proper.
 7                          XIII. DEMAND FOR JURY TRIAL
 8         Plaintiff hereby requests a trial by jury.
 9   Respectfully submitted:
10   DATED: May 21, 2020                            NICHOLAS & TOMASEVIC, LLP
11
                                              By:    /s/ Alex Tomasevic
12                                                  Craig M. Nicholas (SBN 178444)
                                                    Alex Tomasevic (SBN 245598)
13                                                  Email: cnicholas@nicholaslaw.org
                                                    Email: atomasevic@nicholaslaw.org
14

15                                                  WINTERS & ASSOCIATES
                                                    Jack B. Winters, Jr. (SBN 82998)
16                                                  Georg M. Capielo (SBN 245491)
17
                                                    Sarah Ball (SBN 292337)
                                                    Email: jackbwinters@earthlink.net
18
                                                    Email: gcapielo@einsurelaw.com
                                                    Email: sball@einsurelaw.com
19                                                  Attorneys for Plaintiff
20
                                                    Julie Grundstrom

21

22

23

24

25

26
27

28
                                             25
                                  CLASS ACTION COMPLAINT
